Citation Nr: 0941227	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO. 08-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from December 1941 to 
November 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and on appeal from a rating decision 
dated in August 2008 by the VA RO in Houston, Texas.

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran appeals for an initial rating in excess of 30 
percent for his service-connected bilateral hearing loss, and 
for a TDIU.

At his August 2009 Board hearing, the Veteran alleged that 
inadequate attention had been given at recent VA examinations 
as to the impact of his bilateral hearing loss on his 
functional abilities and his ability to work. (See August 
2009 Board hearing transcript (Tr.) at 8-9.) He further 
indicated that his bilateral hearing loss had worsened over 
the past year. (Tr. at 7.) His most recent VA examination to 
evaluate his hearing loss was conducted in July 2008. 



The Court of Appeals for Veterans Claims (Court) has held 
that, in order to facilitate the Board's potential 
application of extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1), and consistent with VA's internal 
guidance, VA audiometric examiners must "describe the effect 
of a hearing disability on a claimant's occupational 
functioning and daily activities." Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007); see also 38 C.F.R. § 4 .10 (2009) 
(VA medical examination must include a "full description of 
the effects of disability upon the person's ordinary 
activity"). 

Unlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted. Martinak, 21 Vet. App at 455. As a result, the 
Court held that a VA audiometric examination that does not 
discuss the effect of the disability on the claimant's day-
to-day life is inadequate for rating purposes. See id. at 
455-456.

The October 2006 and July 2008 VA examination reports upon 
which the current initial rating of 30 percent for bilateral 
hearing loss is based contain no discussion of the effect of 
the Veteran's hearing loss disability on his occupational 
functioning and daily activities, and are therefore 
inadequate. See Martinak, 21 Vet. App. at 455-456. Further, 
where, as here, a veteran asserts that the service-connected 
disability in question has undergone an increase in severity 
since the time of his last examination, the last VA 
examination report is not considered to be adequate. 
VAOPGCPREC 11-95. For these reasons, a new VA examination is 
required. See 38 U.S.C.A. § 5103A(d). Additionally, a medical 
opinion is needed regarding the impact of the Veteran's 
service-connected tinnitus and bilateral hearing loss on his 
ability to secure or follow a substantially gainful 
occupation. See 38 C.F.R. § 4.16 (TDIU).

Also, from the Veteran's hearing testimony, it appears likely 
that he is receiving ongoing VA treatment for his service-
connected bilateral hearing loss. Any recent records of 
treatment should be obtained and associated with the claims 
files. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that relevant VA treatment 
records are considered to be constructively contained in the 
claims folder and must be obtained before a final decision is 
rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Contact the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim. With any necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

The records sought must include all 
relevant records of VA treatment from 
November 2008 forward.

2. Once all available medical records have 
been received, arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss 
and tinnitus. All indicated studies should 
be performed. The following considerations 
will govern the examination:

    a. The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.


    b. In addition to performing an 
audiological examination under VA's 
examination protocols, the examiner must 
fully describe the impact of the Veteran's 
service-connected bilateral hearing loss 
on his occupational functioning and daily 
activities.

    c. The examiner must discuss the extent 
to which the Veteran's service-connected 
hearing loss and tinnitus affect his 
ability to secure or follow a 
substantially gainful occupation.

3. Readjudicate the issues on appeal. 

Readjudication should include consideration 
of whether referral of the Veteran's 
initial rating and TDIU claims to the 
Director, Compensation and Pension Service, 
for extraschedular consideration is 
warranted. See 38 C.F.R. 
§§ 3.321(b), 4.16(b) (2009).

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

